DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendments filed 8/25/2021 wherein Claims 1 and 3-8 have been amended, Claim 2 is canceled, and Claims 9-11 are newly added. Therefore, Claims 1 and 3-11 are currently pending in the application.
The Applicant’s amendments to the specification have overcome each and every Specification Objection previously set forth in the Non-Final Office Action mailed 5/28/2021 (hereinafter referred to as Non-Final). Therefore, each and every Specification Objection previously set forth in the Non-Final is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every Claim Objection previously set forth in the Non-Final. Therefore, each and every Claim Objection previously set forth in the Non-Final is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every Claim Rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final. Therefore, each and every Claim Rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks pages 2-4, filed 8/25/2021, with respect to the rejection(s) of claim(s) 1, 2, and 4 under 35 U.S.C. 102(a)(1) have been fully considered 
Applicant’s arguments, see Applicant’s Remarks pages 4-6, filed 8/25/2021, with respect to the rejection(s) of claim(s) 3 and 5-8 under 35 U.S.C. 103 have been fully considered and is persuasive.  Therefore, the rejection of claims 3 and 5-8 under 35 U.S.C. 103 are withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 4, lines 4-5 has been amended to recite “the primary ejection energy by [[the first application portion]] the igniter after the energy application is started”.
Claim 6, line 9 has been amended to recite “the primary ejection energy by [[the first application portion]] the igniter,”.
Claim 6, lines 13-14 has been amended to recite “is applied by [[the first application portion]] the igniter”.
Claim 7, lines 6-7 has been amended to recite “a predetermined pressure in an [[the]] inside thereof” 
Claim 7, line 10 has been amended to recite “and an [[the]] outside”.  
Claim 7, line 12 has been amended to recite “the primary ejection energy by [[the first application portion]] the igniter”. 
Claim 7, line 14 has been amended to recite “[[the first application portion]] the igniter
Claim 8, line 9 has been amended to recite “the primary ejection energy by [[the first application portion]] the igniter”.
Claim 8, lines 12-13 has been amended to recite “the primary ejection energy is applied by [[the first application portion]] the igniter”.
Claim 10, line 3 has been amended to recite “wherein the first plate member” to clarify the claim language.
Authorization for this examiner’s amendment was given in an interview with Heungsoo Choi on 1/7/2021.
Allowable Subject Matter
Claims 1, 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the closest prior art of record is Oda (US 2013/0237951). Oda teaches an injector injecting a substance intended for injection to a target region, the injector comprising: a piston portion, an igniter, an energy accumulation portion. However, Oda is silent with regards to a secondary ejection energy not being a combustion based energy and configured to push the piston portion such that the substance is ejected from the encapsulating portion toward the target region. No other prior art teaches or suggests this claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783